DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-8, and 10-14 have been considered but are moot due to the amendment to the claims. 

Claim Status
Claims 1 and 14 have been amended; support for this amendment can be found in original claim 3 and [0053] of the published application US 20200006789 A1.
Claim 3 has been cancelled.
Claim 9 stands withdrawn.
Claims 1-2, 5, 7-8, and 10-14 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “A cell stack device comprising: the fuel cell according to claim 1; and a manifold including a gas supply chamber and a gas collection chamber, the manifold supporting a proximal end portion of the fuel cell, wherein the first gas channels are connected to the gas supply chamber, and the at least one second gas channel is connected to the gas collection chamber.”
Claim 1 recites “A fuel cell including a distal end portion and a proximal end portion…”
Because claim 13 recites the fuel cell of claim 1, and claim 1 sets forth a proximal end portion, the recitation of “a proximal end portion of the fuel cell” is indefinite as it sets forth another proximal end portion of the fuel cell other than the one recited in claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori (JP6030259B1 using the provided English machine translation from Google Patents) in view of Peng et al (US 20070178359 A1).
Regarding claims 1 and 13, Ohmori discloses a cell stack device (fuel cell stack 100 in Fig. 1) comprising: a first cell and second cell (10a and 10b connected by communication  member 3 in Fig. 1) including a distal end portion and a proximal end portion, the first cell and 
Ohmori does not disclose the first cell and second cell or the first support substrate and the second support substrate are a single fuel cell and a single support substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the first cell and second cell of Ohmori into a single fuel cell and the first support substrate and second support substrate into a single support substrate because this would provide no more than the predictable result of the cell stack device continuing to generate power in an integrated construction. One of ordinary skill in the art would choose to integrate the first cell and second cell of Ohmori into a single fuel cell and the first support substrate and second support substrate into a single support substrate in order to, for example, reduce the number of components in the cell stack device and simplify construction, because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Ohmori discloses at least one power generation element portion (plurality of first power generation element portions 2a in Fig. 2 and plurality of second power generation element portions 2b in Fig. 4) that is disposed on the support substrate; a plurality of first gas channels (first gas channels 53a in Fig. 6) that extend from the proximal end portion (proximal end 
Ohmori discloses a manifold (manifold 4 in Fig. 1) including a gas supply chamber (first chamber 41 in Figs. 1 and 6) and a gas collection chamber (second chamber 42 in Figs. 1 and 6), the manifold supporting a proximal end portion of the fuel cell, wherein the first gas channels are connected to the gas supply chamber, and the at least one second gas channel is connected to the gas collection chamber (page 3, as drawn to claim 13).
However, Ohmori does not disclose wherein the first gas channels and the at least one second gas channel are configured such that a pressure loss of gas in the first gas channels is smaller than a pressure loss of gas in the at least one second gas channel, and a ratio (S1/S2) of the sum (S1) of the flow channel cross- sectional area of the first gas channels to the sum (S2) of the flow channel cross-sectional area of the at least one second gas channel is 1.05 or more.
Peng teaches a fuel cell wherein flow channels that supply the hydrogen fuel or oxidant to at least one of the anode and the cathode are divided into a plurality of sections along a direction of hydrogen fuel or oxidant flow, and the total cross-sectional area of the flow channels across the sections becomes smaller from a hydrogen fuel or oxidant inlet toward a hydrogen fuel or oxidant outlet ([0019]). Peng teaches a cross-sectional area (width x depth x number of channels) of each of the oxidant flow channels (121 in Fig. 3 for example) in the first section 
Peng teaches the reduction of the cross-sectional areas of the oxidant flow channels (122) in the second section (112) increased the pressure loss thereby increasing the flow rate of the gas ([0041]). Peng teaches the increase in the flow rate helps the supply of oxygen in the second section (112) and as a result, favorable current characteristics are obtained ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng within the fuel cell of Yakabe and reduce the overall cross-sectional area of the second gas channels to be smaller than the overall cross-sectional area of the first gas channels, so that the first gas channel and the second gas channel are configured such that a pressure loss of gas in the first gas channel is smaller than a pressure loss of gas in the second gas channel. This modification would be made to increase the flow rate of the gas in the second gas channels and obtain favorable current characteristics.
Further, from the teaching of Peng, one of ordinary skill is taught that the cross-sectional area of a flow channel is inversely proportional to the pressure loss within the channel and flow rate of gas through the channel. Therefore, it would be obvious to one of ordinary skill in the art to optimize the flow channel cross-sectional area of the first gas channels and the flow channel cross-sectional area of the at least one second gas channel, thereby optimizing the ratio (S1/S2) of the sum (S1) of the flow channel cross-sectional area of the first gas channels to the sum (S2) of the flow channel cross-sectional area of the at least one second gas channel, in order to gain a 

Regarding claim 2, modified Ohmori meets all of the limitations of claim 1 as set forth above. Modified Ohmori meets the limitation the overall cross-sectional area of the second gas channels are smaller than the overall cross-sectional area of the first gas channels, therefore, modified Ohmori discloses wherein the sum of a flow channel cross-sectional area of the first gas channels is larger than the sum of a flow channel cross-sectional area of the at least one second gas channel.

Regarding claim 5, modified Ohmori meets all of the limitations of claim 1 as set forth above. While Ohmori does not disclose wherein the number of first gas channels is larger than the number of second gas channels, modified Ohmori, from the teaching of Peng, does disclose the reduction of the overall cross-sectional area of the second gas channels to be smaller than the overall cross-sectional area of the first gas channels, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form/shape of the support substrate to include a smaller number of second gas channels than first gas channels in order to achieve the desired reduction in the overall cross-sectional area of the second gas channels. The change in form or shape, without any new or 

Regarding claim 7, modified Ohmori meets all of the limitations of claim 1 as set forth above. Modified Ohmori meets the limitation wherein the fuel cell comprises a plurality of the second gas channels, the flow channel cross-sectional areas of the first gas channels and the flow channel cross-sectional areas of the second gas channels are equal to each other, and a pitch between the first gas channels and a pitch between the second gas channels are equal to each other (see Fig. 6 of Ohmori). 

Regarding claim 8, modified Ohmori meets all of the limitations of claim 1 as set forth above. Ohmori discloses a connection channel (flow path/channel 30 in Fig. 6) for connecting the first gas channels and the at least one second gas channel in the distal end portion of the fuel cell (pages 3-4).

Regarding claim 10, modified Ohmori meets all of the limitations of claim 8 as set forth above. Ohmori discloses a connection member (connection member 3 in Fig. 6) that is attached to a distal end portion of the support substrate, wherein the connection member includes the connection channel therein (page 4).

Regarding claim 11, modified Ohmori meets all of the limitations of claim 1 as set forth above. Ohmori discloses wherein the at least one power generation element portion includes a 

Regarding claim 12, modified Ohmori meets all of the limitations of claim 1 as set forth above. Ohmori discloses wherein the power generation element portion extends in a width direction of the support substrate (see Fig. 2). Ohmori discloses the power generation element portion is divided into a first portion (first power generation element portions 2a in Fig. 2) and a second portion (second power generation element portions 2b in Fig. 4) in the width direction of the support substrate, the first gas channels overlap the first portion of the power generation element portion in a thickness view of the support substrate, and the at least one second gas channel overlaps the second portion of the power generation element portion in the thickness view of the support substrate (see Figs. 2 and 4, pages 3-4).

Regarding claim 14, Ohmori discloses a cell stack device (fuel cell stack 100 in Fig. 1) comprising: a manifold (manifold 4 in Fig. 1) including a gas supply chamber (first chamber 41 in Figs. 1 and 6) and a gas collection chamber (second chamber 42 in Figs. 1 and 6); and a first cell and second cell (10a and 10b connected by communication  member 3 in Fig. 1) including a first support substrate and second support substrate (5a and 5b in Fig. 6) constituted by a porous material having no electron conductivity (“The first support substrate 5a includes a first substrate body 51a”, “The first substrate body 51a is made of a porous material that does not have electronic conductivity”, page 3, “each second cell 10b has substantially the same configuration as the first cell 10a, and thus detailed description thereof is omitted.”, page 4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the first cell and second cell of Ohmori into a single fuel cell and the first support substrate and second support substrate into a single support substrate because this would not provide no more than the predictable result of the cell stack device continuing to generate power in an integrated construction. One of ordinary skill in the art would choose to integrate the first cell and second cell of Ohmori into a single fuel cell and the first support substrate and second support substrate into a single support substrate in order to, for example, reduce the number of components in the cell stack device and simplify construction, because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Ohmori discloses the support substrate extending from the manifold in a first direction (see Fig. 1) and at least one power generation element portion (plurality of first power generation element portions 2a in Fig. 2 and plurality of second power generation element portions 2b in Fig. 4) being supported by the support substrate (pages 3-4).
 Ohmori discloses wherein the support substrate includes a plurality of first gas channels (first gas channels 53a in Fig. 6) extending in the first direction and being connected to the gas supply chamber (see Fig. 1); and at least one second gas channel (second gas channels 53b in Fig. 6) extending in the first direction and being connected to the gas collection chamber (see Fig. 1, pages 3-4). Ohmori discloses the first gas channels and the at least one second gas channel each include a proximal end portion (proximal end 501a/501b in Fig. 1) located on the 
However, Ohmori does not disclose wherein the first gas channels and the at least one second gas channel are configured such that a pressure loss of gas in the first gas channels is smaller than a pressure loss of gas in the at least one second gas channel, and a ratio (S1/S2) of the sum (S1) of the flow channel cross-sectional area of the first gas channels to the sum (S2) of the flow channel cross-sectional area of the at least one second gas channel is 1.05 or more.
Peng teaches a fuel cell wherein flow channels that supply the hydrogen fuel or oxidant to at least one of the anode and the cathode are divided into a plurality of sections along a direction of hydrogen fuel or oxidant flow, and the total cross-sectional area of the flow channels across the sections becomes smaller from a hydrogen fuel or oxidant inlet toward a hydrogen fuel or oxidant outlet ([0019]). Peng teaches a cross-sectional area (width x depth x number of channels) of each of the oxidant flow channels (121 in Fig. 3 for example) in the first section (111 in Fig. 3 for example) is 1.4, but a cross-sectional area of each of the oxidant flow channels (122 in Fig. 3 for example) in the second section (112 in Fig. 3 for example) is 1.2, and that accordingly, the flow rate in the second section (112) is higher than in the first section (111, Table 1, [0036])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng within the fuel cell of Yakabe and reduce the overall cross-sectional area of the second gas channels to be smaller than the overall cross-sectional area of the first gas channels, so that the first gas channel and the second gas channel are configured such that a pressure loss of gas in the first gas channel is smaller than a pressure loss of gas in the second gas channel. This modification would be made to increase the flow rate of the gas in the second gas channels and obtain favorable current characteristics.
Further, from the teaching of Peng, one of ordinary skill is taught that the cross-sectional area of a flow channel is inversely proportional to the pressure loss within the channel and flow rate of gas through the channel. Therefore, it would be obvious to one of ordinary skill in the art to optimize the flow channel cross-sectional area of the first gas channels and the flow channel cross-sectional area of the at least one second gas channel, thereby optimizing the ratio (S1/S2) of the sum (S1) of the flow channel cross-sectional area of the first gas channels to the sum (S2) of the flow channel cross-sectional area of the at least one second gas channel, in order to gain a desired flow rate within the channels. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729